                            UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                      PORTLAND DIVISION


 UNITED STATES OF AMERICA                             3:20-cr- -00296-SI
                                                                 -----
                v.                                    INDICTMENT

 CALEB WILLS,                                         18 U.S.C. § lll(a)

                Defendant.

                                THE GRAND JURY CHARGES:

                                             COUNT 1
                              (Assault on a Federal Officer - Felony)
                                        (18 U.S.C. § lll(a))

       On or about July 27, 2020, in the District of Oregon, defendant CALEB WILLS, did

forcibly assault, impede, and interfere with Agent Victim 1 ("AVl "), a person designated as a

federal officer in 18 U.S.C. § 1114, while AVl was engaged in and on account of the

performance of A Vl 's official duties, which acts involved physical contact with AVl.

       In violation of Title 18, United States Code, Section 11 l(a).

Dated: August    L,1\'-._ , 2020.                    A TRUE BILL.



                                                     OFFICIATING FOREPERSON

Presented by:

BILLY J. WILLIAMS
              . y


ASH         .
                      °''   l$'f8?t
                DOTTE, OSB #122926
Assistant United States Attorney


Indictment                                                                                Pagel
